Citation Nr: 0937710	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  05-27 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to May 8, 2002, for 
the award of service connection for carcinoma of the rectum, 
status post resection, with permanent colostomy.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to 
October 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In July 2004, the Veteran and his spouse testified at a 
personal hearing before a Decision Review Officer (DRO) at 
the Detroit RO.  A transcript of this hearing was prepared 
and associated with the claims file.

In August 2004, the Veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing was prepared and associated with 
the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed February 2000 decision, the Board denied 
a claim of entitlement to service connection for carcinoma of 
the colon and rectum.

2.  Based on a May 8, 2003, report from the National Research 
Council (NRC), VA elected to reconsider the Veteran's claim 
of entitlement to service connection for carcinoma of the 
colon and rectum.

3.  In May 2004 rating decisions, the RO granted service 
connection for carcinoma of the rectum, status post 
resection, with permanent colostomy, and assigned a 100 
percent disability rating, effective May 8, 2002.

4.  Prior to May 8, 2003, there was no pending request for 
service connection that remained unadjudicated.


CONCLUSION OF LAW

The criteria for an effective date prior to May 8, 2002, for 
the award of service connection for carcinoma of the rectum, 
status post resection, with permanent colostomy, have not 
been met.  See 38 U.S.C.A. § 5110 (West 2002 and Supp. 2008); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The United States Court of Appeals for Veterans Claims 
(hereinafter, 'the Court ') has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ('Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.').

The Board notes that resolution of this appeal is based on 
facts that are not in dispute, and dependent solely on 
interpretation of the statutes and regulations pertaining to 
finality and the assignment of effective dates.  In essence, 
even accepting as fact the assertions put forth by the 
Veteran in this case, the claim of entitlement to an earlier 
effective date must be denied.  VA has no further duty, 
therefore, to notify the Veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, because no reasonable possibility exists that any 
further assistance would aid him in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

II.  Earlier Effective Date

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2008). In general, the effective date of an award 
based on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2008).  

Generally, the effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008).  However, if the claim is received within one 
year after separation from service, the effective date of an 
award of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1) 
(West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2008).  The 
effective date of an award of disability compensation based 
on a claim to reopen after a final disallowance shall be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(q)(ii), (r) (2008).

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145, 148 (1999).  

First, if a veteran is exposed to radiation during active 
service and later develops one of the diseases listed in 38 
C.F.R. § 3.309(d) (2008), a rebuttable presumption of service 
connection arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  The diseases listed 
in 38 C.F.R. 3.309(d) are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  

Second, service connection may be established if a radiation- 
exposed veteran develops a 'radiogenic disease' (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b) (2008) or established by competent scientific or 
medical evidence to be a radiogenic disease), if the VA Under 
Secretary of Benefits determines that a relationship, in 
fact, exists between the disease and the Veteran's radiation 
exposure in service.  When there is evidence that a veteran 
has a radiogenic disease, 38 C.F.R. § 3.311 (2008) requires 
that the RO obtain radiation dose data from the Department of 
Defense and refer the claim to the VA Under Secretary for 
Benefits.  38 C.F.R. § 3.311(a)(2), (b).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Effective March 26, 2002, several diseases were added to the 
list of disabilities for which presumptive service connection 
was warranted based on exposure to ionizing radiation.  See 
67 Fed. Reg. 3612, 3616 (January 25, 2002) (now codified 
under 38 C.F.R. § 3.309(d)(2) (2008)).  Among the 
disabilities made eligible for presumptive service connection 
was cancer of the colon.

Where compensation is awarded pursuant to a liberalizing law 
or a liberalizing VA issue, the effective date of such award 
shall be fixed in accordance with facts found, but shall not 
be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 5110(g); 38 C.F.R. § 
3.114(a).

Additionally, if a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.  38 C.F.R. § 
3.114(a)(1).  However, if a claim is reviewed on the 
initiative of VA or at the request of the claimant more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request.  38 C.F.R. §§ 
3.114(a)(2), 3.114(a)(3).

The Veteran essentially contends that the effective date of 
his service-connected benefits should extend back to the 
August 1995 date on which his original service connection 
claim had been filed.  He has essentially raised two avenues 
of relief.  The first of these is based on the liberalization 
of the list of disabilities entitled to presumptive service 
connection under 38 C.F.R. § 3.309(d)(2).  The second of 
these is based on the NRC's determination that the Defense 
Threat Reduction Agency (DTRA) had underestimated the 
Veteran's radiation exposure when developing the Veteran's 
claim under 38 C.F.R. § 3.311.

The Veteran originally claimed entitlement to service 
connection for cancer in August 1995.  An April 1996 rating 
decision found that this claim was not well grounded.  An 
appeal was subsequently perfected on this claim.  

In a February 1, 2000 decision, the Board found that a well-
grounded claim of entitlement to service connection for 
carcinoma of the colon and rectum had not been presented.  
The Board decision found that the Veteran had presented no 
evidence to show that his cancer was entitled to service 
connection on a presumptive basis, that no competent medical 
evidence had been presented to show a causal relationship 
between the Veteran's in-service exposure to ionizing 
radiation and the development of his carcinoma, and that 
there was no reasonable possibility of finding a valid claim 
concerning whether his carcinoma of the colon and rectum was 
otherwise incurred in or aggravated by his active service.  
The Veteran did not appeal the Board decision, and it became 
final.

In December 2003, the Veteran was notified that a May 8, 
2003, NRC review of reconstructed radiation doses from the 
DTRA had shown that the DTRA may have underestimated the 
amount of radiation to which some veterans were exposed.  The 
Veteran was informed that VA was reconsidering his prior 
service connection claim.  

A May 2004 rating decision granted entitlement to service 
connection for carcinoma of the rectum, status post 
resection, with permanent colostomy, and assigned an 
evaluation of 100 percent effective May 4, 2003.  This 
decision stated that VA had initiated a review of the 
Veteran's previously denied claim based on the NRC study.  It 
further noted that, because colon cancer was added to the 
list of disabilities eligible for presumptive service 
connection due to radiation exposure effective March 26, 
2002, and a medical opinion was obtained showing that his 
carcinoma of the rectum was considered colon cancer, a grant 
of presumptive service connection was warranted.  Therefore, 
even though reconsideration of the Veteran's claim was 
prompted by the NRC dosage review, service connection for 
carcinoma of the Veteran's rectum was granted pursuant to the 
liberalized presumptive service connection regulations of 
38 C.F.R. § 3.309(d)(2) and irrespective of any revised 
dosage estimate.  

Another May 2004 rating decision states that VA regulation 
38 C.F.R. § 3.114(a) entitled the Veteran to benefits 
beginning one year prior to the May 8, 2003, NRC review and 
granted an earlier effective date of May 8, 2002.  

This claim essentially involves the assignment of the 
effective date for the Veteran's service-connected carcinoma 
of the rectum following the liberalization of the regulations 
pertaining to presumptive service connection.  In cases such 
as this one, an effective date prior to the March 26, 2002, 
liberalization of the pertinent regulations is not permitted.  
See 38 C.F.R. § 3.314(a).  

In considering whether an earlier effective date is 
warranted, the Board must keep in mind the prior final denial 
of service connection for carcinoma of the colon and rectum 
that was issued on February 1, 2000.  That decision is final 
and is a legal bar to the assignment of an effective date 
earlier than the date of the decision.  38 U.S.C.A. §§ 7104, 
5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
(finding that only a request for revision based on clear and 
unmistakable error could result in the assignment of an 
effective date earlier than the date of a final decision).  
Such bar may only be removed by a prevailing motion of clear 
and unmistakable error in the decision or a prevailing motion 
for reconsideration (both made directly to the Board).  See 
38 C.F.R. §§ 20.1000, 20.1001, 20.1400, 20.1404.  In the case 
at hand, clear and unmistakable error in the February 2000 
Board decision has not been alleged and this Board decision 
is a legal bar to an effective date prior to February 1, 
2000.  

As stated above, if a claim is reviewed on the initiative of 
VA or at the request of the claimant more than one year after 
the effective date of the change in law or VA issue, benefits 
may be authorized for a period of one year prior to the date 
of receipt of such request.  38 C.F.R. §§ 3.114(a)(2), 
3.114(a)(3).  In the case at hand, the Veteran's claim was 
reviewed on the initiative of VA.  The Board observes that 
this review was prompted by the NRC's May 8, 2003, finding 
that the DTRA had improperly estimated the Veteran's 
radiation exposure.  The Board thus accepts the May 8, 2003, 
date as the date of VA's receipt of the request to review the 
Veteran's claim.  The Board notes that this date is more than 
one year following the March 26, 2002, effective date of the 
liberalized 38 C.F.R. § 3.309(d).  The Veteran does not 
contend, and the evidence does not demonstrate, that the 
Veteran filed a claim of entitlement to service connection 
for cancer of the rectum following March 26, 2002, and prior 
to May 8, 2003.  Therefore, an effective date one year prior 
to May 8, 2003, and no earlier, is appropriate under 
38 C.F.R. § 3.114(a)(3).  In the case at hand, the current 
effective date of May 8, 2002, is correct.

The Board has also considered whether the corrected dosage 
estimations obtained from the NRC following reconsideration 
of this claim by the RO were analogous to new service 
department records, as argued by the Veteran's 
representative.  Under 38 C.F.R. § 3.156(c), when VA receives 
relevant service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA may reconsider the prior decision, and the 
effective date assigned will relate back to the date of the 
original claim, or the date entitlement arose, whichever is 
later.

Service department records include (i) service records that 
are related to a claimed in-service event, injury, or 
disease, regardless of whether such records mention the 
Veteran by name; (ii) additional service records forwarded by 
the Department of Defense or the service department to VA any 
time after VA's original request for service records; and 
(iii) declassified records that could not have been obtained 
because the records were classified when VA decided the 
claim.  38 C.F.R. § 3.156(c)(1).  

Service department records do not include records that VA 
could not have obtained when it decided the claim because the 
records did not exist when VA decided the claim, or because 
the claimant failed to provide sufficient information for VA 
to identify and obtain the records from the respective 
service department, the Joint Services Records Research 
Center, or from any other official source.  38 C.F.R. 
§ 3.156(c)(2).

The Board finds that an earlier effective date based on the 
receipt of service department records is not warranted.  
First, the Board notes that, the original calculations made 
by the DTRA, a part of the Department of Defense, may be 
considered to be service department records under 38 C.F.R. 
§ 3.156(c)(1).  The NRC information, however, may not be 
considered service department records under 38 C.F.R. 
§ 3.156, however, because the NRC dosage estimates did not 
exist at the time of the Board's final adjudication of the 
Veteran's claim in February 2000.  See 38 C.F.R. 
§ 3.156(c)(2).  

The Veteran and his spouse essentially contend that an 
earlier effective date is warranted because, even though it 
was not formally recognized by VA regulations, a presumptive 
relationship did, in fact, exist between radiation exposure 
and carcinoma of the rectum and colon when the Veteran first 
brought his claim in August 1995.  However, while the Board 
is highly sympathetic toward the Veteran and his wife, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations. 

In short, the current effective date is one year prior to the 
date the Veteran's claim was effectively recommended for 
review by the NRC.  The doctrine of reasonable doubt is not 
for application here as this issue is resolved as a question 
of law with no dispute or controversy regarding the factual 
record.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an effective date prior to May 8, 2002, for 
the award of service connection for carcinoma of the rectum, 
status post resection, with permanent colostomy, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


